Citation Nr: 1706974	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for right ear hearing loss, to include an acoustic neuroma. 


REPRESENTATION

Veteran represented by:	Dominique Williamson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1972, including verified active and inactive duty for training (ACDUTRA and INACDUTRA) from 1970 to 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2011, the appeal was remanded in order for the Veteran to attend a travel board hearing.  He attended a hearing before the undersigned in January 2012.  In May 2012, the Board once again remanded the issues on appeal for further development.
 
In April 2015, the Board remanded the appeal for further development, to include obtaining current VA and private treatment records, as well as addendum opinions regarding the etiology of the Veteran's disabilities.  The treatment records have been obtained and associated with the claims file.  Additionally, the RO obtained addendum opinions regarding the low back disorder and right ear hearing loss in November 2015.

The Board notes that the Veteran filed a claim for entitlement to service connection for prostate cancer due to Agent Orange exposure, as well as service connection for urinary frequency and erectile dysfunction secondary to prostate cancer in August 2016, which the Agency of Original Jurisdiction (AOJ) has not adjudicated.  Additionally, the issue of entitlement to a total disability rating for individual unemployability based upon service-connected disabilities was previously referred to the AOJ to conduct proper development.  There is no indication that the AOJ has completed any development regarding these issues. Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's low back disorder, best diagnosed as lumbar strain and degenerative disc disease (DDD), first manifested greater than one year after active service and was not caused or aggravated by any aspect of service.


CONCLUSION OF LAW

The criteria for service connection for low back disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed in November 2005.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered. He has not identified or provided authorization to obtain any additional, outstanding records.

In addition, VA afforded the Veteran a VA examination addressing the nature and etiology of his low back disorder in February 2014 and November 2015. The Board finds that both opinions provide a clear conclusion as to the etiology of the Veteran's low back disorder with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Therefore, the Board finds that both examination reports are adequate to adjudicate the service connection claim, and no further examination is necessary.  Thus, with regard to the Veteran's claim for service connection for a low back disorder, the Board finds that VA has fully satisfied its duty to assist.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, psychosis, and hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran claims service connection for a low back disorder that he believes is related to service. 

With respect to the requirement for a current diagnosis, private treatment records indicate that the Veteran was diagnosed with degenerative lumbar spine disease in March 2005.  Both VA examination reports note a diagnosis of a lumbar strain and DDD.  Thus, the Board finds the requirement for a current disability is met.

First, the Board finds that there is no evidence that the Veteran's low back disorder began within one year of service separation.  In this regard, the January 1993 private treatment record is the first indication of any complaints of low back pain after moving furniture, which is addressed in the VA examination reports.  Furthermore, a diagnosis of degenerative lumbar spine disease was not provided until March 2005.  Thus, service connection is not warranted on a presumptive basis. 

Service treatment records do not reflect any complaints or treatment relating to a back disorder.  Nevertheless, he reported that a back injury occurred during active service while digging foxholes.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of direct service connection is satisfied.  

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.

Service treatment records dated 8/1/1967, 10/20/1969, 2/8/72, 1/14/1973, 3/5/1976, 5/3/1976, 2/11/1978, 5/11/1979, 5/3/1980, 11/30/1983, and 8/22/1991, do not contain any reports of recurrent back pain or complaints regarding the lower back.

A January 1993 private treatment record, from Greenbriar Medical Office, contained reports of low back pain and right hip pain that would radiate down the right leg, which became worse after moving furniture two months earlier.  In January 1996, the Veteran reported back pain that lasted about one week after "digging the foundation around his home."  The presumption that any back disability diagnosed here does not apply as any diagnosis of a back disorder was made many years after service.  

In a January 2003 private treatment record from Greenbriar Medical Office, the Veteran reported experiencing occasional lower back and right hip pain for two months.  He found it difficult to walk up steps and the pain increased when bending.

Morehouse Medical Associates treatment records from 2003 through 2007 consistently note the Veteran's complaints of low back pain, along with occasional stiffness and lower back spasms.  Specifically, in March 2005, he was referred to Dr. JTH, who diagnosed him with degenerative lumbar spine disease, particularly at L4-L5.  

An April 2005 private treatment record, from Morehouse Medical Associates, documented the Veteran's complaints of lower back pain for the previous eight months, which had worsened in the past three months.  He informed his private treatment provider that he had visited a specialist, who had observed disc protrusion on an x-ray.

In May 2005, Dr. RTG submitted a letter documenting the Veteran's disability.  He noted a progressive onset of intermittent burning pain radiating from the left hip into the left calf, which walking alleviated.  He diagnosed the Veteran with L5-S1 disk herniation and referred him to rehabilitation therapy.  

In February 2006, private treatment records from Morehouse Medical Associates documented the Veteran's complaints of low back pain and his referral to a chiropractor. 

VA treatment records begin in February 2008, at which time the Veteran reported no complaints of lower back pain and the treatment provider noted no point tenderness to palpation of the back.

In a March 2008 statement, the Veteran stated that his back pain was consistent during his years in service while training and in his civilian occupation.

Records provided by the Social Security Administration noted that a March 2009 VA treatment record indicated that the Veteran denied experiencing any pain of the lower back.

In May 2010, Dr. MLC submitted a form stating that the Veteran's current low back disorder was more likely than not a direct result of his military service.  However, there was no rationale or supporting data provided to explain this bare conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board affords it little probative weight.

At the January 2012 hearing, the Veteran testified that his back problems began in the Reserves (between January 1973 until January 1980 or 1981).  He belonged to a combat-related military intelligence unit and participated in digging foxholes and chopping.  He stated that, during that time, his back would become tense and "lock up" when he moved a certain way.  This pain continued to be an ongoing issue.  The Veteran reported that his disability first arose in the late 1990's or early 2000's.  Furthermore, he testified that he believed his current disability is the accumulated result of digging foxholes and heavy lifting during service.

In February 2014, the RO afforded the Veteran a VA examination to evaluate the nature and etiology of his low back disorder.  He reported setting up tents, as well as digging foxholes and sleeping in them during service, which he believed injured his back.  He could not recall whether he sought treatment for his back during service.  He further stated that he experienced low back pain after strenuous activity, yard work, or climbing steps.  He had previously sought treatment from a chiropractor after a car accident in 1983 and after a period of incapacitation in 2011.  The Veteran described symptoms including back aggravation after sitting or driving for long periods of time, usually between 30 to 60 minutes.  Standing for long periods did not result in back pain, but walking for between half of a mile and one mile would cause pain.  There was no incontinence of the bowel or bladder due to back pain.  He described the pain as soreness, "similar to a toothache or receiving an injection," and treated it with Tylenol and over the counter menthol patches.  He also reported numbness and tingling in his right lower leg.

Following a physical examination, the VA examiner diagnosed the Veteran with a lumbar strain and DDD, based upon x-ray results.  She opined that the disability was less likely than not related to foxhole digging while on active duty.  The examiner based her rationale on the lack of documentation in the service treatment records of any complaints or treatment for low back pain, despite his report that he experienced pain in 1969.  The examiner also considered the January 1993 private treatment record that indicated that the Veteran reported injuring his back in November 1992.  The examination report noted that the Veteran completed an active range of motion with minimal complaints of discomfort and no fatigue or weakness after three repetitive movements.  The examiner stated that she could not estimate the degree of limitation of motion with flare-ups or pain, fatigue, weakness, or incoordination without resorting to mere speculation.  However, she explained that this was due to the unavailability of current range of motion measurements during an exacerbation. Thus, she provided a sufficient explanation as to the limits of her ability to address the limitation of motion. Where an examiner reports an inability to provide a required opinion without speculation, an explanation is required as to whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional medical evidence that would permit the needed opinion to be provided. Jones v. Shinseki, 23 Vet. App. 382 (2010).

A September 2014 VA treatment record noted the Veteran's complaints of lower back pain.  In May 2015, a VA treatment provider noted evidence of mild disk degeneration of the lower cervical spine, which was more obvious at C5-C6.

X-rays performed in May 2015 demonstrated evidence that the cervical, thoracic, and lumbosacral vertebral alignment was well-preserved, without indication of fractures, aggressive vertebral lesions, or significant compression deformity.  The x-rays also indicated mild degenerative changes and minimal disc protrusion.

In November 2015, the RO obtained an addendum VA opinion regarding the Veteran's low back disorder.  The opinion specifically noted the Veteran's treatment history as set forth above.  The examiner opined that his low back disorder was less likely than not related to service.  A review of the DD-214 documented no parachutist badge and no service in Korea, Vietnam, or Indochina.  

The examiner noted that the Veteran's back pain began in 1993, after moving furniture, and was further aggravated in 1996 while digging in his home foundation.  She acknowledged that he had reported injuring his back while digging foxholes and that there are no records of complaints during service. She also noted a treatment record from June 2005, in which the Veteran reported no leg or back pain and demonstrated full range of motion of the lumbosacral spine after attending rehabilitation.  The examiner stated that the true etiology of his low back pain/strain and thoracolumbar DDD could not be provided without speculation.  However, she provided a sufficient explanation as to why the direct etiology could not be established.  Jones v. Shinseki, supra.  She explained that strains are the most common cause of back pain and will resolve with heat or ice therapy and/or non steroidal anti-inflammatory drugs or Acetaminophen.  The examiner also explained that DDD is the wear and tear of the disc.  As individuals age, their spinal discs break down, or degenerate, which may result in DDD.  Furthermore, risk factors including excess weight, lack of exercise, genetics, and age above 30 can contribute to DDD.  Thus, the examiner sufficiently addressed the limits of medical knowledge that created a difficulty in addressing the direct etiology of the disability.  The examiner ultimately opined that it was less likely than not that the Veteran incurred DDD or a spine injury as a result of military service, based on the foregoing rationale that the disability is more likely due to the wear and tear of the disc, as well as any applicable risk factors, such as age.

Based on the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder. While the evidence of record shows that he has a current diagnosis of a low back disorder, the probative evidence of record demonstrates that the injury is unrelated to his service. 

To the extent that the Veteran has offered his own opinion that his back disorder is due to service, the Board notes that although he is competent to report his observations of pain, his opinion as to the etiology of his lumbar strain and/or arthritis has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as a lumbar spine disability.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Additionally, as noted above, the Board affords little weight to the sparse opinion provided by Dr. MLC in May 2010.  This opinion failed to include any rationale to support the finding of a nexus between the Veteran's low back disorder and an in-service injury.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  

The Board places great probative weight on the February 2016 examination report, as well as the November 2015 addendum VA opinion.  This examination was adequate because the examiner reviewed the entire medical history file, considered the Veteran's report of events in service, performed a comprehensive examination and provided an opinion based on an accurate factual basis with supporting rationale.  The examiner clearly noted the Veteran's reports of foxhole digging that he contended led to his disability.  She did not reject the occurrence of the events, but rather did not recognize them as evidence of a back injury based on her review of the treatment records which fully support her conclusions.  Additionally, she provided a supporting rationale that indicated that the Veteran's initial reports of low back pain after service were likely due to post-service strains, and that the disc degeneration occurred over time due to age.  Although an adjudicator may not challenge a claimant's credibility solely on the absence of contemporaneous medical treatment records, a competent physician may formulate his or her medical opinion on the presence or absence of records of symptoms and diagnoses.  Here, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.   See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  The Board finds the VA examiner's opinions are the only competent and probative evidence of record as to the question of whether his low back disorder is related to service.

For the foregoing reasons, the Board must deny the claim for service connection for a low back disorder. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Per the April 2015 Board remand, the Veteran was afforded a VA examination in November 2015 to determine the nature and etiology of his hearing loss.  The remand directives required the examiner to opine as to whether it is at least as likely as not that an acoustic neuroma is related to any aspect of the Veteran's military service.  The examiner stated that she could not "determine a medical opinion regarding the etiology of the acoustic neuroma without resorting to speculation and the rationale is that the diagnosis and etiology of an acoustic neuroma is out of the scope of practice for an audiologist. This diagnosis/etiology should be made by an ear, nose, and throat physician or other qualified medical doctor."  Treatment records indicate that the Veteran was diagnosed with an acoustic neuroma in February 2003 and "followed" by an ear, nose, and throat specialist for several years, but did not receive treatment.  Thus, the Board finds that the case must be remanded for a VA opinion by an ear, nose and throat specialist addressing whether the acoustic neuroma is related to his active service. See 38 C.F.R. § 3.159 (c)(4).

Additionally, the April 2015 remand stated that the VA examiner must consider the Veteran's statements about his in-service injury and the continuity of symptomatology in rendering an opinion regarding the etiology of his right ear hearing loss.  For example, in a March 2008 statement, he stated that he experienced noise exposure due to extended weapon training during basic training, as well as continuing weapon qualifications during assignments.  However, the November 2015 examination report fails to include a discussion of his lay statements, such as this one. In this regard, the Board notes that a VA examination opinion must reflect consideration of lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the report does not comply with the remand directives and an addendum opinion regarding the etiology of the Veteran's right ear hearing loss is required.  Stegall, supra.    

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through March 10, 2016 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim for service connection for right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to March 10, 2016, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. After all outstanding records have been associated with the claims file, all pertinent evidence of record must be made available to and reviewed by an ear, nose and throat specialist.

Based on the review of the record, to include discussion of the Veteran's lay statements, the specialist should state a medical opinion as to:

A. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acoustic neuroma is related to any aspect, including in-service noise exposure, of his military service, to include his active military service and ACDUTRA. 

B. Whether the Veteran's right ear hearing loss is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service, to include his active military service and ACDUTRA.

The rationale for the opinion must also be provided and must include a discussion of the Veteran's lay statements regarding his in-service, ACDUTRA, and civilian noise exposure. 

If the specialist is unable to provide the required opinion, the specialist should explain why. If the specialist cannot provide an opinion without resorting to mere speculation, the specialist shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the specialist should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the required opinion.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


